Citation Nr: 0637012	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-12 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD), for the time period from October 1, 2002 to March 28, 
2005.

2.  Entitlement to a disability rating in excess of 70 
percent for service-connected PTSD, for the time period from 
March 29, 2005.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to November 
1968.  The veteran's DD-214 reflects service in Vietnam and 
his receipt of the Combat Infantryman Badge (CIB), among 
other awards and decorations.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2003 rating decision in which the RO granted a 
50 percent rating for service-connected PTSD, effective 
December 23, 2002.  The veteran filed a notice of 
disagreement (NOD) in October 2003.  The RO issued a 
statement of the case (SOC) in March 2004.  In a March 2004 
Decision Review Officer decision, the veteran was granted an 
earlier effective date of October 1, 2002 for the assignment 
of the 50 percent rating for PTSD.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2004.

In August 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In December 2004, the Board remanded the veteran's claim to 
the RO for additional development, in part, to take specific 
actions with respect to matter of the veteran's 
representation.  

By way of history, the veteran appointed AMVETS as his 
representative in November 1997.  In June 2004, prior to 
certification of the veteran's appeal to the Board, AMVETS 
revoked its power-of-attorney.  While a memorandum to the RO 
noting AMVETS revocation is associated with the claims file, 
there is not any associated letter or statement of record 
from AMVETS to the veteran reflecting AMVETS intention to 
revoke its representation of the veteran.  A representative 
must give written notice of such withdrawal to the appellant, 
as well as to RO personnel.  See 38 C.F.R. § 20.608 (2006).  
In the December 2004 remand, the Board instructed the RO to 
contact AMVETS and inquire as to whether the veteran was 
notified of its withdrawal in the case.  Thereafter, the 
Appeals Management Center (AMC) contacted the designated 
veteran's service organization (VSO) by letter in March 2005 
to inquire whether the veteran was notified of VSO's 
withdrawal in this case.  In July 2005, the AMC again 
contacted AMVETS concerning this matter after no action was 
taken by the VSO.  

In this appeal, the AMC has complied with the Board's August 
2004 remand instructions; however, AMVETS has not responded 
to the AMC's repeated requests concerning the requirements 
listed in 38 C.F.R. § 20.608 (2006).  The Board also notes 
that the August 2004 transcript reflects discussion, on the 
record, that, the veteran was "unrepresented" and was 
"acting in his own capacity".  Under these circumstances, 
the Board is satisfied that the veteran is aware of the VSO's 
revocation of representation, and recognizes the VSO's 
revocation of representation.

In a March 2006 rating decision, the RO granted an increased 
rating of 70 percent for PTSD, effective March 29, 2005.  
While the RO has assigned higher ratings of 50 percent and 70 
percent during the pendency of this appeal, higher ratings 
are available during each period, and the veteran is presumed 
to be seeking the maximum available benefit.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Hence, the Board has 
recharacterized the appeal as encompassing the two issues on 
the title page.  

As a final preliminary matter, the Board notes that the 
veteran filed a claim for a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities in April 2006.  As the RO has not adjudicated 
this matter, it is not properly before the Board, and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the matters on appeal has been accomplished.

2.  For the time period from October 1, 2002 to March 28, 
2005, the veteran's psychiatric symptoms primarily consisted 
of suicidal ideation, auditory hallucinations, nightmares, 
flashbacks, anxiety, depression, sleep disturbance, 
isolation, irritability, impaired concentration, and memory 
impairment; these symptoms are indicative of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.

3.  Since March 29, 2005, the veteran's psychiatric symptoms 
primarily consist of anxiety, depression, sleep disturbance, 
neglected personal hygiene, panic attacks, persistent 
auditory hallucinations, nightmares, daily dissociative 
flashbacks, isolative behavior, irritability, impaired 
concentration, and significant memory impairment; these 
symptoms are indicative of total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for a 70 percent rating for service-connected PTSD 
are met for the time period from October 1, 2002 to March 28, 
2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2006).

2.  Affording the veteran the benefit of the doubt, the 
criteria for a rating of 100 percent for service-connected 
PTSD are met as of March 29, 2005.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims for higher ratings for PTSD on appeal 
in light of the duties imposed by the VCAA and its 
implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate these claims has been accomplished.

A January 2003 pre-rating RO letter notified the veteran of 
VA's responsibilities to notify and assist him in his 
increased rating claim, and contained requests to advise the 
RO as to whether there was medical evidence showing treatment 
for the service-connected PTSD disability.  The January 2003 
letter also provided notice of what was needed to establish 
entitlement to a higher rating (evidence showing that his 
disability had increased in severity).  After this letter, 
and subsequent other documents pertinent to the claim, he was 
afforded opportunities to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support the increased 
rating claims, and has been afforded ample opportunity to 
submit such information and evidence. 

The Board also finds that the January 2003 letter, along with 
an additional RO letter dated in January 2004 as well as AMC 
letters dated in March 2005 and June 2006, collectively 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The January 2003 and 
January 2004 RO letters informed the veteran of his rights in 
the VA claims process and advised that VA is required to make 
reasonable efforts to request evidence necessary to support 
his increased rating claim including VA medical records, 
records from a private physician or facility, and records 
from all Federal agencies.  The RO letters also requested 
that the veteran identify, and provide the necessary releases 
for, any medical providers from whom he wished the RO obtain 
and consider as evidence.  The March 2005 AMC letter included 
a request that the veteran provide any evidence in his 
possession that pertains to his claims.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claims.  As discussed above, 
all four Pelegrini's content of notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after", the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  As indicated above, in the matter now before the 
Board, the document substantially meeting the VCAA's notice 
requirements was provided to the veteran before the rating 
action on appeal; hence, Pelegrini's timing of the notice 
requirement has been met.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  In 
this appeal, the RO furnished the veteran the relevant rating 
criteria for evaluating his service-connected PTSD disability 
in the March 2004 SOC; this suffices for Dingess/Hartman.  
The Court also held that the VA must provide information 
regarding the effective date that may be assigned.  The Board 
also points out that a June 2006 AMC letter addressed matters 
of ratings and effective dates assigned in connection with a 
service-connected disability.  While this notice was provided 
after the rating action on appeal, such is not shown to be 
prejudicial to the veteran.  Because the Board herein denies 
the claim for a higher rating, and the claim for a TDIU, no 
disability rating or effective date is being assigned; hence, 
there is no possibility of prejudice under Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining all evidence 
necessary to substantiate the increased rating claims.  As a 
result, service medical records, private treatment records, 
records from the Social Security Administration (SSA) and 
available post-service VA medical records dated through 2005 
have been associated with the claims file.  The veteran was 
afforded comprehensive VA examinations, in January 2003 and 
December 2005, in connection with his increased rating 
claims, and those examination reports have been associated 
with the record.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In a June 2006 statement, 
the veteran specifically indicated that he had no more 
evidence to submit concerning his increased rating claims.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the claims on appeal.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In this case, the veteran has been assigned disability 
ratings for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  However, a General Rating formula for 
evaluating psychiatric impairments other than eating 
disorders contains the actual rating criteria for evaluating 
the veteran's disability.

Pursuant to the General Rating formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

It is further noted that the nomenclature employed in the 
portion of VA's rating schedule that addresses service-
connected psychiatric disabilities is based upon the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  38 
C.F.R. § 4.130.

The DSM-IV contains a Global Assessment of Functioning (GAF) 
scale, with scores ranging between zero and 100, which 
represents the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health-illness.  The GAF score and the interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the percentage rating issue; rather, it must be considered 
in light of the actual symptoms of a psychiatric disorder 
(which provide the primary basis for the rating assigned).  
38 C.F.R. § 4.126(a) (2006).

The Board notes, at the outset, that in addition to PTSD, the 
record reflects that the veteran has been diagnosed with, and 
has suffered impairment from, polysubstance abuse, for which 
service connection, to include on a secondary basis, has not 
been granted or sought.  However, 38 U.S.C.A. § 1110 permits 
a veteran to receive compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a veteran's service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001).  In other 
words, Section 1110 does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  Rather, the statute precludes 
compensation only for (a) primary alcohol abuse disabilities, 
and (b) secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse. The Federal 
Circuit defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.  The Allen decision explicitly overruled 
prior decisions on this subject from the Court, including, in 
particular, Barela v. West, 11 Vet. App. 280 (1998).  The 
Allen decision also appears to overrule, either in total or 
in part, two precedent opinions issued by the VA General 
Counsel, including VAOPGCPREC 2-98 and VAOPGCPREC 7- 99.

Thus, while the issue of entitlement to secondary service 
connection for polysubstance abuse is not before the Board, 
in adjudicating the matters of higher ratings for PTSD during 
the period in question, the Board may consider the use of 
alcohol or drugs as evidence of the increased severity of the 
veteran's PTSD, if  PTSD is shown to precipitate his 
substance abuse.  See Allen, supra.  VA adjudicators must be 
able to clinically distinguish by competent medical opinion 
the extent of his functional impairment that is attributable 
to his PTSD from that which is due to factors unrelated to 
his service in the military.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  The Board emphasizes, however, that if 
it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the veteran's service-connected 
condition.  Id.; see also  38 U.S.C.A. § 3.102 (2006).   

A.	Evaluation of PTSD for the Period from October 1, 2002
to March 28, 2005

The veteran's service-connected PTSD has been assigned a 50 
percent disability rating for the period from October 1, 2002 
to March 28, 2005.

VA outpatient treatment notes dated in December 2001 and 
December 2002 show treatment for cocaine abuse, adjustment 
disorder with depressed mood, and PTSD.

The report of a December 2002 VA psychology assessment notes 
that the veteran reported cocaine abuse for a number of years 
that had contributed to his marital and vocational problems.  
The veteran was also noted to complain of recurrent PTSD 
symptomatology including depression and intrusive thoughts.  
The veteran further indicated that he was divorced, 
maintained a relationship with his son, and had not been 
employed since 1998.  The VA psychologist listed diagnoses of 
PTSD, rule out major depressive disorder, and history of 
cocaine abuse.  It was noted that the veteran exhibited fair 
judgment and insight, normal speech, and depressed affect.  
Additional VA inpatient treatment records dated in December 
2002 indicated that the veteran was voluntarily admitted to 
the psychiatric unit for depression and suicidal ideation.  A 
January 2003 VA hospital discharge summary listed diagnoses 
of depression NOS (no otherwise specified), cocaine abuse, 
and history of PTSD.  

In a January 2003 VA examination report, the examiner lists 
diagnoses of PTSD and cocaine dependence.  Subjective 
symptoms of occasional flashbacks, nightmares, crying spells, 
anxiety, and depression related to traumatic memories from 
service were noted in the report.  Mental status examination 
results reflected that the veteran suffered from 
irritability, guilt, nightmares, withdrawal from social 
activities, and avoidance behavior.  The examiner indicated 
that the veteran did not have suicidal ideation, panic 
attacks, or psychosis as well as exhibited normal speech, 
average intellectual functioning, and intact cognitive 
functions. 

A February 2003 VA treatment note shows an assessment of 
major depression.  The treatment record noted findings of 
restricted affect; no thought disorder present; denies of 
suicidal ideation; fair judgment and insight; and improvement 
of auditory hallucinations with medication. 

The veteran was admitted for VA inpatient treatment, as per a 
VA discharge summary, from  January 27, 2004 to February 5, 
2004.  Diagnoses of cocaine abuse, PTSD, and nicotine 
dependence were listed in the February 2004 VA hospital 
summary.  The veteran's admission diagnosis was PTSD with 
acute psychotic exacerbation and his psychiatric 
symptomatology included hearing voices, difficulty handling 
crowds, increased depression with suicidal ideas, anxiety, 
sleep disturbance, and flashbacks.  Mental status examination 
findings were noted as reduced but normal speech; mild 
psychomotor retardation; tearful affect; no delusions or 
hallucinations; no suicidal or homicidal ideation; and fair 
judgment and insight. 

The report of a February 2004 VA psychological assessment, 
lists diagnoses of cocaine dependence and PTSD.  It was noted 
that the veteran had been admitted to the psychiatric unit 
complaining of depression related to cocaine addiction and 
his ongoing problems with his PTSD claim.  The VA 
psychologist indicated that the veteran had "self-medicated 
with cocaine all his adult life".  Mental status examination 
findings showed that the veteran had appropriate hygiene, 
logical speech, average memory functioning, poor sleep, 
blunted affect, and mildly lethargic.  While the veteran 
expressed a loss of interest in life and a wish to be at 
peace, the examiner indicated that he did not express 
suicidal or homicidal intent.    

Evidence of record indicates the veteran was discharged on 
March 10, 2004, following treatment for various physical 
conditions and completion of an inpatient substance abuse 
rehabilitation program (SARP).

A March 2004 mental health treatment note lists an assessment 
of PTSD and depression as well as reflected findings of 
intact memory, neat grooming, normal speech, flat affect, 
coherent thought processes, fair judgment and insight, and no 
hallucinations or delusions.  In a VA PTSD assessment dated 
in late March 2004 the veteran reported that he was living 
with his son, was in regular contact with his sons, and 
enjoyed gardening, woodworking, and fishing.  The veteran 
became tearful when describing his experiences in Vietnam.  
Psychiatric symptoms including sleep disturbance; difficulty 
concentrating; depression and irritability; intrusive 
thoughts; avoidance of thoughts, places, and people 
associated with trauma; and detachment from others were noted 
in the report.  Mental status examination findings indicated 
that the veteran had good eye contact, fair insight, poor 
judgment, and coherent thought processes.  It was noted that 
there was no evidence of delusions or hallucinations but that 
the veteran had thoughts of suicide without plan or intent.  

During his August 2004 hearing, the veteran reported that his 
PTSD symptoms had become worse.  He testified that he stayed 
away from crowds because he felt panicky around people and 
that he was estranged from his sons.  Records from SSA show 
that the veteran was awarded benefits based on a primary 
diagnosis of affective/mood disorders and a secondary 
diagnosis of anxiety related disorders. 

A VA hospital discharge summary indicates that the veteran 
received inpatient treatment for cocaine abuse, PTSD, and 
major depression from November 19, 2004 to December 2, 2004.  
It was noted that the veteran tested positive for cocaine on 
admission as well as reported increased depression and 
suicidal thoughts with no particular precipitating factor, 
only stating that all his friends are dying.  The veteran's 
reported depression and nightmares decreased after he 
received supportive and pharmaceutical therapy.

Considering the evidence in light of the criteria noted 
above, and affording the veteran the benefit of the doubt 
(see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board 
finds that, for the period from October 1, 2002 to March 28, 
2005, the  criteria for a 70 percent rating for PTSD are met.  

The pertinent evidence reflects that, during the period in 
question,  the veteran's psychiatric symptomatology included 
chronic intrusive thoughts and recollections, intermittent 
auditory hallucinations, irritability, anger, crying spells, 
hypervigilance, estrangement from family members, chronic 
sleep disturbance, chronic depression, anxiety, social 
isolation, worthlessness and guilt, and impaired 
concentration during the time period in question.  Treatment 
records dated as early as October 2000 show that the 
veteran's PTSD symptomatology interfered with his ability to 
be employed.  It was repeatedly noted in the record that the 
veteran had been unemployed since 1998 after he was unable to 
continue working with heavy machinery due to his impaired 
concentration and medications prescribed for his PTSD 
disability.  

The Board finds that this symptomatology more nearly reflects 
occupational and social impairment with deficiencies in most 
areas, such as work, family relationships, judgment, thinking 
or mood, due to such symptoms as suicidal ideation; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); and inability to establish and maintain 
effective relationships.  

In reaching the decision to grant a 70 percent rating for the 
veteran's PTSD during this time period, the Board has 
considered the rating criteria in the General Rating Formula 
for Mental Disorders not as an exhaustive list of symptoms, 
but as examples of the type and degree of the symptoms, or 
effects, that would justify a particular rating. The Board 
has not required the presence of a specified quantity of 
symptoms in the rating schedule to warrant the assigned 
rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  The Board has also given the veteran the benefit of 
the doubt and has attributed all of the veteran's psychiatric 
symptoms and impairment to his service-connected PTSD, 
notwithstanding the additional diagnoses of major depression, 
cocaine abuse, anxiety, and adjustment disorder.  See 
Mittleider, 11 Vet. App. at 181.

The Board points out that the some of the GAF scores assigned 
for the time period from October 1, 2002 to March 28, 2005, 
also provide a basis for assignment of a 70 percent 
disability rating for the veteran's PTSD during this time 
period.  A GAF score of 40 was listed in a December 2002 VA 
psychology assessment.  Additional VA inpatient and 
outpatient treatment records dated from January to March 2004 
listed GAF scores of "55 or so", 56, 54, and 50.  A 
November 2004 VA psychology assessment listed a GAF score of 
45. 

According to DSM-IV, GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 41- 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores ranging between 
31and 40 are assigned when there is some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). 

The Board notes that the assigned GAF scores of 40, 45, and 
50 reflected in the evidence of record, suggest the type of 
significant or serious impairment contemplated by the 
assignment of a 70 percent disability rating.  However, the 
Board also notes that some VA examiners have assigned GAF 
scores that appear to reflect less impairment than 
contemplated by the 70 percent rating - such as the GAF 
scores of "55 or so", 56, and 54 assigned between January 
to March 2004 and the GAF score of 60 based on PTSD alone 
that was assigned in both the January 2003 VA examination 
report as well as a February 2004 VA psychology assessment 
note.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a). Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown more consistent 
with a 70 percent rating is indicated, notwithstanding the 
some of the assigned GAF scores.

The aforementioned discussion makes clear that the veteran's 
PTSD symptomatology results in a disability picture that more 
nearly approximates the level of occupational and social 
impairment contemplated for a 70 percent rating under the 
applicable rating criteria for the time period from October 
1, 2002 to March 28, 2005.  As the criteria for the next 
higher, 100 percent, rating for PTSD are not met for this 
time period, it logically follows that criteria for an even 
higher rating (100 percent) likewise are not met.  

While the assignment of 70 percent rating is warranted for 
this time period, the Board also emphasizes that at no point 
since October 1, 2002, have the symptoms associated with the 
veteran's PTSD met the criteria for the maximum, 100 percent, 
rating.  As noted above, a 100 percent rating requires total 
occupational and social impairment due to certain symptoms; 
however, the Board finds that those delineated symptoms are 
not characteristics of the veteran's disability for the time 
period from October 1, 2002 to March 28, 2005.  Evidence of 
record for this time period does not indicate that the 
veteran has exhibited grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, during the 
period in question, the veteran's service-connected PTSD 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of a  higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b) (cited to and 
discussed in the March 2004 SOC).  In this regard, the Board 
notes that there is no showing that the disability markedly 
interfered with employment (i.e., beyond that contemplated in 
the 70 percent rating), that the disability warranted 
frequent periods of hospitalization, or that the disability 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1), for the 
period in question, are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board concludes that a 70 
percent, but no higher rating for PTSD is warranted for the 
period from October 1, 2002 to March 28, 2005.

B.  Evaluation of PTSD for the period since March 29, 2005

In a March 2006 rating decision, the RO granted an increased 
rating of 70 percent for PTSD, effective March 29, 2005.

VA hospital treatment records dated from March 29, 2005 to 
April 8, 2005 list diagnoses of PTSD, cocaine abuse, and 
nicotine dependence.  An April 2005 VA inpatient note listed 
an assessment of depression with psychosis and reflected 
findings of constricted affect, depressed mood, and fair 
insight and judgment.  Additional March and April 2005 
treatment notes reflect findings of auditory, visual, and 
olfactory hallucinations as well as nightmares and suicidal 
ideation.  Additional VA treatment records dated in April and 
May 2005 show completion of another inpatient substance abuse 
rehabilitation program.  A May 2005 VA diagnostic summary 
shows diagnoses of cocaine dependence, PTSD, symptoms of 
major depression, and anxiety NOS.  

VA outpatient treatment records dated in June and July 2005 
show continued treatment for PTSD and note that the veteran 
has spending more time with family.  The veteran complained 
of depression, nightmares, anxiety, and continued auditory 
hallucinations.  A  July 2005 treatment note reflects a VA 
treatment provider's notation that the veteran is having an 
increase in PTSD symptoms as he is making the adjustment to 
life without drugs. 

In a December 2005 VA examination report, the examiner listed 
a diagnosis chronic and severe PTSD and noted that all of the 
veteran's psychiatric symptoms appear to be the direct result 
of PTSD.  Subjective symptoms of flashbacks, nightmares, 
anxiety, isolation, trouble with personal relationships, 
forgetfulness, and sleep disturbance were noted in the 
report.  During the examination, the veteran indicated that 
he lives with son and reported some friendships.  However, it 
was noted that he is unable to participate in these 
friendships with any regular meaningful activities. While the 
veteran reported the ability to maintain minimal personal 
hygiene and other activities of daily living, he indicated 
that he is sometimes unable make it into the shower each day 
due to his symptoms.  Further, the examiner noted that the 
veteran appeared to mildly neglect personal hygiene.  

Mental status examination results reflected that the veteran 
exhibited full orientation, significant short term memory 
impairment, notable long term memory deficits, daily 
dissociate flashbacks, minimal eye contact, somewhat poor 
personal hygiene, three to four panic attacks weekly, normal 
speech, impaired impulse control, severe sleep impairment, 
chronic depression, and anxiety.  While it was noted that the 
veteran denied experiencing suicidal or homicidal ideation, 
the examiner indicated that the veteran's thought process was 
chronically impaired due to the onset of auditory 
hallucinations approximately one year before.  The examiner 
stated that the veteran's PTSD was severe, chronic, 
unremitting, and causing significant impairment in several 
major areas of his life.  The veteran's PTSD symptomatology 
was listed as persistent re-experiencing of trauma; recurrent 
and intrusive distressing memories; intense psychological and 
physiological reactivity associated with trauma; and 
persistent avoidance of stimuli associated with Vietnam 
trauma.  The examiner assigned a GAF score of 40 and 
commented that it reflected his opinion that the veteran's 
PTSD symptoms are severe enough to render him totally 
disabled, both occupationally and socially.  

Considering the evidence in light of the criteria noted 
above, and with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that since March 29, 2005, 
the veteran's PTSD meets the criteria for a100 percent 
rating.    Collectively, the evidence reflects that, since 
March 29, 2005, the veteran's PTSD has been manifested by 
irritability, anger, depression with psychosis, persistent 
auditory hallucinations, daily dissociative flashbacks, 
persistent sleep disturbance, nightmares, intrusive memories, 
somewhat poor hygiene, anxiety, chronic depression, an 
inability to return to work, panic attacks, significant short 
term memory loss, notable long term memory deficits, impaired 
impulse control, social isolation, and feelings of guilt.  
The Board finds that this symptomatology more nearly reflects 
total occupational and social impairment.

In granting a rating of 100 percent for the veteran's PTSD, 
the Board has considered the rating criteria in the General 
Rating Formula for Mental Disorders not as an exhaustive list 
of symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
As noted above, the Board does not require the presence of a 
specified quantity of symptoms in the rating schedule to 
warrant the assigned rating for PTSD.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  The Board also given the 
veteran the benefit of the doubt and has attributed all of 
his psychiatric symptoms and impairment to his service-
connected PTSD.  See Mittleider, supra.

Moreover, the GAF score of 40 due to PTSD alone, assigned in 
the December 2005 VA examination report, provides further 
support for a higher rating.  According to the DSM-IV, a GAF 
score of 31 to 40 is indicative of some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  The GAF of 40, when considered with 
the veteran's reported symptoms and other objective clinical 
findings located in the December 2005 VA examination report, 
indicates that the veteran's PTSD results in the level of 
impairment than is contemplated by a total (100 percent) 
rating.  A May 2005 VA treatment note has also noted as GAF 
score of 42.  

Thus, for all the foregoing reasons, the Board concludes that 
a 100 percent rating for PTSD is warranted for the period 
since March 29, 2005.


ORDER

A 70 percent rating for PTSD, for the time period from 
October 1, 2002 to March 28, 2005, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

A 100 percent rating for PTSD, for the period from March 29, 
2005, is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


